Citation Nr: 0708402	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-44 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

PTSD is manifested by no more than reduced reliability and 
productivity in occupational and social tasks due to such 
symptoms as insomnia, frequent nightmares, depression, 
decreased cognitive function, poor concentration, 
irritability, memory loss, exaggerated startle response, 
hypervigilance, flashbacks, avoidance of crowds and 
activities, restricted range of affect, and frequent 
intrusive memories about active duty.


CONCLUSION OF LAW

Schedular criteria for an initial disability evaluation 
higher than 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the February 2003 rating decision  
granting service connection and assigning an initial 50 
percent rating for PTSD effective August 2002.   Therefore 
separate, "staged" ratings may be assigned for  PTSD from 
such date as evidence warrants.  Fenderson v. West,  12 Vet. 
App. 119, 126 (2001).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  As a 50 percent rating is in effect, the next  
higher (70 percent) rating is assigned with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent schedular rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The January 2003 VA Post Traumatic Disorder examination 
report, the VA outpatient and PTSD Recovery Group notes from 
October 2002 to June 2005 and a letter from the veteran's 
treating psychologist have been reviewed.  Additionally, the 
Board has considered statements by the veteran, his wife, and 
two comrades from Vietnam.  The veteran's chief complaints as 
reported include insomnia, frequent nightmares, depression, 
decreased cognitive function, poor concentration, 
irritability, memory loss, exaggerated startle response, 
hypervigilance, avoidance of crowds and activities, 
restricted range of affect, and frequent intrusive memories 
of active duty.  The record indicates that the veteran began 
treatment for PTSD in November 2002 which included weekly 
PTSD group therapy and medication.  

According to the January 2003 VA examination report, the VA 
examiner found chronic post traumatic stress disorder 
manifested by moderate symptoms.  Mental status examination 
revealed that the veteran was fairly groomed and casually 
dressed.  His demeanor was reported as fairly pleasant and 
cooperative.  His mood was described as anxious and 
depressed.  The veteran denied any suicidal ideation or any 
homicidal thoughts.  There was no evidence of delusions or 
hallucinations, inappropriate behavior or homicidal ideation.  
The examiner found that the veteran was oriented times three.  
His short term memory was reportedly diminished; insight and 
judgment was fair.  Cognitive function was limited.  The VA 
examiner confirmed the veteran's complaints of insomnia, 
irritability, moodiness, nightmares, flashbacks, avoidance of 
crowds and recurrent intrusive thoughts of his Vietnam 
service.

Overall, the evidence is not commensurate to most of the 
criteria for a 70 percent rating or higher.  The record does 
not reflect that the veteran has evidenced any obsessional 
rituals which interfere with routine activities.  There is 
also no evidence of spatial disorientation or illogical, 
obscure or irrelevant speech.  At all times, the veteran has 
been reported as alert and oriented.  Even though the 2003 VA 
examiner found that the veteran's cognitive functions were 
limited, there was no finding of spatial disorientation or 
unorganized or illogical thought.  Moreover, a review of VA 
treatment records indicates that the veteran had no 
difficulty verbally expressing his feelings, thoughts, and 
pertinent history on VA examination and during the course of 
therapy.  According to the veteran and VA treatment records, 
he has no suicidal ideation.  There is some evidence that the 
veteran has difficulty adapting to stressful circumstances 
such as social situations.  However, the veteran functions in 
a long term marriage and has shown the ability to adapt to 
stressful situations by taking time for himself.  As to 
personal appearance and hygiene, the record indicates the 
veteran reported for treatment and evaluation adequately 
dressed and groomed.  There has been no indication in the 
record of lack of impulse control when unprovoked with 
periods of violence.  Moreover, the veteran specifically 
denied any homicidal tendencies during the 2003 VA 
examination.  

There has been no showing of near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  In his 2003 assessment, the 
VA examiner found the veteran was alert, oriented and 
cooperative, and his judgment was fair.  VA outpatient 
records as confirmed by the veteran show that he consistently 
attended and actively participated in weekly PTSD therapy 
clinic meetings.  While the veteran and his wife have 
reported that the veteran avoids many social situations, such 
as crowded events, there is no indication that he is unable 
to function appropriately, effectively and independently 
around his wife and family, and in other social situations 
such as therapy and spending time with friends.

In terms of social functioning, the veteran stated that he 
has been married for 28 years.  He describes his marriage as 
fine.  During the 2003 VA examination, he indicated that he 
is not close to his children, but the record reflects that he 
spends time with his grandchildren and visits with his cousin 
and four of his Vietnam comrades.  Also, as discussed above, 
he actively contributes to his weekly PTSD therapy sessions.  
The veteran complains that he does not like crowds and 
prefers to be alone.  Despite the noted impairment, the 
veteran, overall, appears to be able to function in areas of 
judgment, thinking, and general social situations 
contributing positively to VA group therapy, friendships and 
marital life.  Moreover, it appears from the record that the 
veteran has been able to function appropriately and 
cooperatively in all situations concerning VA mental care and 
examination.  Furthermore, except for his reported memory 
loss -- which causes the veteran, for example, to lose 
incidental items and forget the names of therapy co-patients 
-- there is no indication that he has trouble in performing 
daily activities.  Thus, the evidence supports a conclusion 
that, interpersonally, the veteran seems to be functioning 
well despite his psychiatric symptoms. 

Furthermore, in terms of occupational functioning, the 
veteran gave a history of working alone as a welder for some 
20 years.  On 2003 VA examination, he reported that he had to 
quit his job as a welder two years ago due to a nonservice-
connected disability, namely a back injury.  The record also 
reflects that the veteran received a total disability rating 
based on individual unemployability due to service-connected 
disability in January 2005, effective from September 2003.  
The rating decision indicates that this rating was not based 
on his psychiatric disability alone.  His other service-
connected disabilities, namely bilateral hearing loss and 
tinnitus, were also considered in granting the total 
disability rating.  Moreover, there is no other evidence to 
support a finding that the veteran's PTSD alone prevents him 
from obtaining gainful employment.

The veteran's Global Assessment of Functioning (GAF) scale at 
the January 2003 VA PTSD examination was 60 to 65.  The VA 
PTSD group therapy session records from January 2005 to June 
2005 revealed scores of 49 and 50.  GAF is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  A score between 41 and 50 indicates serious 
psychiatric symptoms (suicidal ideation, severe obsessional 
rituals, occasional panic attacks) or serious impairment in 
social, occupational, or school functioning.  A score of 51 
to 60 indicate moderate symptoms and moderately impaired 
occupational and social functioning.  Scores falling between 
61 to 70 indicate some mild symptoms or some difficulty in 
social, occupational or school functioning but generally 
functioning pretty well, having some meaningful interpersonal 
relationships.

As mentioned, the 2003 VA examiner assigned a 60-65 GAF 
score.  Despite ongoing treatment, no other GAF scores were 
recorded until January 2005 during VA PTSD group therapy.  
The other GAF scores which were recorded during VA PTSD group 
therapy from January to June 2005 were reported as 50 and 49.  
However, comparing the symptomatology described in the 2003 
VA examination report with that described in the 2005 group 
therapy treatment notes shows that the veteran's symptoms 
appear to be consistently the same.  Clinically, the veteran 
does not have manifestations of most of the symptoms 
associated with more significant psychiatric impairment that 
would support the claim for a higher rating.  Other than the 
above reports of difficulty in crowded social situations and 
memory loss, the evidence is negative as to such symptoms as 
panic attacks, obsessional rituals, actual ideation or intent 
as to self-injury or harm to others, illogical speech, and 
reality or perceptual disturbances, which could correspond to 
GAF scores 50 or below.  As such, based on a review of the 
various GAF scores within the context of the whole clinical 
record, the Board is not sufficiently convinced that the 
lowest scores assigned accurately reflect the extent of 
psychiatric impairment.  The totality of the evidence most 
closely indicates moderate impairment. 

Thus, based on the foregoing, the Board does not find 
adequate basis to assign a 70 percent or higher rating for 
PTSD.  While the veteran appears to be lacking in his ability 
to establish and maintain effective social interaction, he 
has shown the ability to function in a long term marriage, 
maintain long-term friendships, and actively contribute to 
group therapy.  He expresses no suicidal ideation, and there 
is no indication that he is in a near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  The veteran is fairly groomed 
and has at all times been alert and oriented.  He has shown 
that he can adapt to stressful circumstances at home and 
avoids unprovoked periods of violence.  As mentioned above, 
his 100 percent rating based on unemployability includes the 
effects of other service connected disabilities and is not 
based on the effects of his PTSD alone.  The record does not 
support a conclusion that the PTSD alone produces total 
occupational and social impairment.  The veteran does not 
exhibit such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim and does 
not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the February 2003 rating decision that granted service 
connection.  The veteran has not been specifically provided 
with information concerning effective dates of awards, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  Nonetheless, once he filed a 
notice of disagreement with the initial rating, he was 
properly provided with information concerning the disability 
evaluation criteria in the statement of the case.

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination and obtaining VA 
treatment records.  


ORDER

A higher initial disability rating for post traumatic stress 
disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


